Title: John Adams to Thomas Jefferson, with postscript by Abigail Adams, 20 June 1815
From: Adams, John,Adams, Abigail Smith
To: Jefferson, Thomas


          
            Dear Sir
Quincy
June 20.
1815
            The fit
of recollection came upon both of Us, So nearly at the same time that I may,
Sometime or other, begin to think there is Some thing in Priestleys and
Hartleys vibrations. The day before Yesterday I Sent to the Post office a
letter to you and last night I received your kind favour of the 10th.
            The question before the human race is,
Whether the God of nature Shall govern the World by his own laws, or Whether
Priests and Kings Shall rule it by fictitious Miracles.? Or, in other Words,
whether Authority is originally in the People? or whether it has descended for
1800 Years in a Succession of Popes and Bishops, or brought down from Heaven by
the holy Ghost in the form of a Dove, in a Phyal of holy Oil?
            Who shall take the side of God and
Nature? Brackmans,? Mandarins? Druids? Or Tecumseh and his Brother the Prophet?
or Shall We become Disciples of the Phylosophers? And who are the Phylosophers?
Frederick? Voltaire? Rousseau? Buffon? Diderot? or Condorcet? These
Phylosophers have Shewn them Selves as incapable of governing man kind, as the
Bourbons or the Guelphs.
            Condorcet has let the Cat out of the Bag.
He has made precious confessions. I regret that I have only an English
Translation of his “Outlines of an historical View of the progress of the human
Mind.” But in pages 247. 248 and 249 you will find it frankly acknowledged that
the Phylosophers of the 18th Century, adopted all the Maxims and practiced
all the Arts of the Pharisees, the ancient Priests of all Countries, the
Jesuits, the Machiavillians &c &c to overthrow the Institutions that
Such Arts had established. This new Phylosophy, was by his own Account, as
insideous, fraudulent hypocritical and cruel, as the old Policy of Priests,
Nobles and Kings. When and where were ever found or will be found, Sincerity,
Honesty or Veracity in any Sect or Party in
Relion
Religion Government or Phylosophy?
John
Johnson and Burke were more of Catholicks than
Protestants at Heart and Gibbon became an Advocate for the Inquisition. There
is no Act of Uniformity in the Church or State phylosophick. As many Sects and
Systems among them as among Quakers and Baptists.
            Bona. will not revive Inquisitions
Jesuits or Slave Trade for which hebetudes, Bourbons have been driven again
into Exile.
            
            We Shall get along, with
or without War.
            I have at last
procured the Marquis D’Argens’s Ocellus Timæus and Julian. Three Such Volumes I
never read. They are a most perfect exemplification of Condorcetts precious
Confessions. It is astonishing they have not made more Noise in the World.
            Our Athanasians have printed in a
Pamphlet in Boston Your Letters and Priestleys from Belshams Lindsey. It will
do you no harm. Our
Correspondence Shall
not again be So long interrupted.Affectionately
            John Adams
          
          
            
            In
Abigail Adams’s
hand:
            Mrs Adams thanks mr Jefferson
for his friendly remembrance of her, and recipri
reciprocates to him a thousand good wishes.
          
          
            In
John Adams’s hand:
            P.S. Tickner and Gray were highly
delighted with their Visit; charmed with the whole Family.
            Have you read Carnot? Is it not afflicting to See a Man of
Such large Views So many noble Sentiments and Such exalted integrity, groping
in the dark for a Remedy? a ballance
or
a mediator between Independence and Despotism? How Shall his “Love
of Country,” his “Honor” and his “national Spirit” be produced.
            I cannot write a hundreth part of what I
wish to Say to you
            J. A.
          
        